                        UNITED STATES DISTRICT COURT

                           DISTRICT OF SOUTH DAKOTA

                                 WESTERN DIVISION


KYLE G. SOTO,                                        CIV. 19-5053-JLV

                    Plaintiff,

              vs.                                         ORDER

UNITED STATES MARSHALLS, in their
official capacity; PENNINGTON
COUNTY SHERIFF'S OFFICE, in their
official capacity; AND JUDGE ROBERT
MANDEL, in his individual capacity,

                    Defendants.


                                  INTRODUCTION

      Plaintiff Kyle Soto is an inmate at the Pennington County Jail in Rapid

City, South Dakota. He filed this suit under 42 U.S.C. ' 1983, 28 U.S.C.

§ 1331 and Bivens v. Six Unknown Federal Narcotics Agents alleging

defendants violated his constitutional rights.1 (Docket 1 at p. 1). The court

granted Mr. Soto leave to proceed in forma pauperis pursuant to 28 U.S.C.

' 1915 and he timely paid his initial filing fee. (Docket 5). The court now

screens and dismisses Mr. Soto’s complaint pursuant to 28 U.S.C. § 1915A.

I.    Facts

      Mr. Soto states he was “summoned to appear in civil court for a

protection order hearing” on May 21, 2018. (Docket 1 at p. 4). Mr. Soto asked


      1403   U.S. 388 (1971).
a jail official if he would be taken to court for the hearing and the official told

him the United States Marshals Service (“USMS”) had placed a hold on him,

preventing his transfer to court. Id. The official further stated “they don’t

transfer Federal inmates to civil court because it’s to [sic.] much of a hassel

[sic].” Id. Mr. Soto alleges the failure to transport him to court resulted in a

default protection order, which denied him contact with his children. Id. Mr.

Soto also alleges he was forced to obtain a lawyer to avoid default and has

incurred $4,000 in expenses as well as missed time with his children. Id. at

p. 5.

        The protection order proceedings took place before South Dakota

Seventh Circuit Judge Robert Mandel. Id. Mr. Soto alleges Judge Mandel

made rulings in three separate hearings without him present. Id. Mr. Soto

further states he sent “letters begging for relief” from the lack of transportation

to Judge Mandel, without response. Id.

        Mr. Soto asserts the USMS, the Pennington County Sheriff’s Office and

Judge Mandel violated the Fourteenth Amendment. Id. at pp. 4-5. He

specifically asserts Judge Mandel denied him due process by making rulings in

his case without him present. Id. at p. 5. Mr. Soto requests injunctive relief

for himself and other federal inmates that they may be transported to court

from the Pennington County Jail. Id. at p. 7. Mr. Soto finally asks the court to

sanction Judge Mandel for “improper and excessive rulings.” Id. Finally, he

seeks reimbursement for the $4,000 in attorney’s fees as well as damages for



                                             2
mental and financial stress “forced” upon him, his parents, and his children.

Id.

I.    Prisoner Complaint Screening

      A.     Legal standard

      Under 28 U.S.C. § 1915A, the court must review a prisoner complaint

and identify cognizable claims or dismiss the complaint if it is frivolous,

malicious, or fails to state a claim upon which relief may be granted. This

screening process “applies to all civil complaints filed by [a] prisoner[],

regardless of payment of [the] filing fee.” Lewis v. Estes, 242 F.3d 375 at *1

(8th Cir. 2000) (unpublished) (citing Carr v. Dvorin, 171 F.3d 115, 116 (2d Cir.

1999)). During this initial screening process, the court must dismiss the

complaint in its entirety or in part if the complaint is “frivolous, malicious, or

fails to state a claim upon which relief may be granted” or “seeks monetary

relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).

      The court may dismiss a complaint under §§ 1915(e)(2)(B)(ii) and

1915A(b)(1) for failure to state a claim as “the statute accords judges not only

the authority to dismiss a claim based on an indisputably meritless legal

theory, but also the unusual power to pierce the veil of the complaint’s factual

allegations and dismiss those claims whose factual contentions are clearly

baseless.” Neitzke v. Williams, 490 U.S. 319, 327 (1989).

      Because Mr. Soto is proceeding pro se, his pleading must be liberally

construed and his complaint, “however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v.
                                             3
Pardus, 551 U.S. 89, 94 (2007) (internal quotation marks and citation omitted).

Even with this construction, “a pro se complaint must contain specific facts

supporting its conclusions.” Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir.

1985); Ellis v. City of Minneapolis, 518 F. App’x 502, 504 (8th Cir. 2013). Civil

rights complaints cannot be merely conclusory. Davis v. Hall, 992 F.2d 151,

152 (8th Cir. 1993); Parker v. Porter, 221 F. App’x 481, 482 (8th Cir. 2007).

      B.     Analysis

      Mr. Soto first names the USMS as a defendant in this case. The USMS is

a federal agency entitled to sovereign immunity. Laswell v. Brown, 683 F.2d

261, 268 (8th Cir. 1982) (“The United States and its agencies are not proper

defendants because of sovereign immunity.”). The USMS cannot be sued under

the court’s federal question jurisdiction without evidence of a waiver of

sovereign immunity.2 Furthermore, Mr. Soto’s attempt to sue under Bivens is

unavailing. “Bivens allows for a cause of action for damages against federal

officials, not federal agencies, for certain constitutional violations.” Patel v.

United States Bureau of Prisons, 515 F.3d 807, 812 (8th Cir. 2008) (citation

omitted). Because Mr. Soto has not alleged any theory under which the court

has jurisdiction over the USMS, his claim must be dismissed.

      Mr. Soto next names the Pennington County Sheriff’s Office as a

defendant. “ ‘A local government may not be sued under § 1983 for an injury

inflicted solely by its employees or agents’ on a theory of respondeat superior."

      2Section1983 only provides jurisdiction for constitutional violations
committed under color of state law. 42 U.S.C. § 1983. The USMS is a federal
agency operating pursuant to federal law.
                                          4
Andrews v. Fowler, 98 F.3d 1069, 1074 (8th Cir. 1996) (quoting Monell v. Dep't.

of Soc. Servs. of the City of N.Y., 436 U.S. 658, 694 (1978)). Here, Mr. Soto is

impermissibly attempting to hold the Pennington County Sheriff’s Office liable

for actions of its employees under § 1983. Mr. Soto also does not allege either

the Sheriff’s Office or Pennington County has an “official municipal policy” of

denying federal prisoners transfer to state court.3 See Monell, 436 U.S. at 690

(allowing a § 1983 plaintiff to directly sue “[l]ocal governing bodies” when a

policy “officially adopted and promulgated by that body’s officers” violates the

plaintiff’s constitutional rights). The court must dismiss Mr. Soto’s claim

against the Pennington County Sheriff’s Office.

      Finally, Mr. Soto names Judge Mandel as a defendant.

      A judge is immune from suit, including suits brought
      under section 1983 to recover for alleged deprivation of civil rights,
      in all but two narrow sets of circumstances. “First, a judge is not
      immune from liability for nonjudicial actions, i.e., actions not
      taken in the judge’s judicial capacity. Second, a judge is not
      immune for actions, though judicial in nature, taken in the
      complete absence of all jurisdiction.”

Schottel v. Young, 687 F.3d 370, 373 (8th Cir. 2012) (quoting Mireles v. Waco,

502 U.S. 9, 11-12 (1991)). Mr. Soto’s claim against Judge Mandel is predicated

on his judicial actions taken during court hearings. (Docket 1 at pp. 5, 7)

(asking to sanction Judge Mandel “for improper and excessive rulings.”). The

first exception to judicial immunity does not apply because Mr. Soto is

attempting to sue Judge Mandel for his judicial activities. As to the second

      3The court assumes without deciding for purposes of this order that it
would violate plaintiff’s constitutional rights to be denied transport to state
court.
                                             5
exception, Mr. Soto does not specify under which statute the protection order

hearings he describes were convened, but South Dakota circuit court judges

have original jurisdiction over “[p]roceedings relating to minors[.]” SDCL § 16-

6-9; see also § 25-10-3 (granting circuit courts jurisdiction over domestic abuse

protection orders). Judge Mandel was acting within his jurisdiction when he

made rulings in protection order hearings pertaining to Mr. Soto. The court

must dismiss Mr. Soto’s claim against Judge Mandel.

                                    ORDER

      For the reasons given above, it is

      ORDERED that, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and

1915A(b)(1), Mr. Soto’s complaint (Docket 1) is dismissed without prejudice for

failure to state a claim upon which relief may be granted.

      Dated October 4, 2019.

                               BY THE COURT:

                               /s/ Jeffrey L. Viken
                               JEFFREY L. VIKEN
                               CHIEF JUDGE




                                           6
